EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlo Miguel C. Ocampo (reg. #: 65328) on 25 August 2022.

The application has been amended as follows:

Claims
The following listing of claims shall replace all prior versions and listings:

1.	(Currently Amended) An engine variable valve driving mechanism, comprising:
a rocker arm configured to control opening and closing of a valve;
a servo rocker arm arranged in parallel to the rocker arm, the servo rocker arm including a swing end extending over a swing end of the rocker arm such that a valve adjustment gap is formed between the servo rocker arm and the rocker arm in a swing direction of the servo rocker arm and the rocker arm; and 

a gap compensating device configured to enable a late closing or an early opening of the valve when the gap compensating device selectively extends between the servo rocker arm and the rocker arm so as to close the valve adjustment gap
wherein the gap compensating device comprises a plunger ejection structure at the swing end of the rocker arm, the plunger ejection structure configured to engage a press block arranged at the swing end of the servo rocker arm
wherein the plunger ejection structure comprises a plunger cavity arranged on the rocker arm, an ejector rod configured to alternately extend out of and retract into the plunger cavity, and a plunger located in the plunger cavity, the plunger configured to engage 
wherein an open end of the plunger cavity is provided with a cover plate configured to seal the plunger cavity, and the ejector rod slides through the cover plate via an ejector rod extend-retract hole [[is ]]defined on the cover plate
wherein the ejector rod comprises an extending portion configured to engage the ejector rod extend-retract hole, [[and ]]a guiding portion configured to engage an inner wall of the plunger cavity, an ejector rod step defined between the extending portion and the guiding portion, and an ejector rod spring arranged along an outer circumference of the extending portion and pressed between the ejector rod step and the cover plate
wherein a control oil passage is defined in a shaft hole of the rocker arm, the control oil passage configured to communicate with the plunger cavity, an upper end of the plunger abuts against the guiding portionlower end of the plunger communicates with the control oil passage
wherein the plunger ejection structure further comprises an ejector rod limiting structure configured to limit an extending length of the ejector rod,
wherein the ejector rod limiting structure comprises a plunger hole located in the guiding portion [[and]]so as to be coaxially arranged with the ejector rod, [[and ]]the plunger hole configured to slidably receive the plunger,
wherein the plunger hole comprises a plunger return spring arranged between the plunger and a bottom of the plunger hole, the plunger return spring configured to bias 
wherein the ejector rod further comprises a radially extending control pin extending hole configured to connect the plunger hole to the plunger cavity, a control pin is arranged in the control pin extending holethe control pin configured to engage a limiting annular groove [[is ]]defined in the inner wall of the plunger cavity when the control pin is actuated by the plunger
2.	(Cancelled) 
3.	(Currently Amended) The engine variable valve driving mechanism according to claim 1, wherein the plunger ejection structure is arranged on one side in a width direction of the rocker armat a position adjacent to an adjustment screw of the rocker arm.
4.-9.	(Cancelled) 
10.	(Currently Amended) The engine variable valve driving mechanism according to claim 1, wherein comprises inner and outer longitudinal ends formed as arc limiting surfaces, and the upper end of the plunger is formed as an inclined surface so as to engage the inner longitudinal end of the control pin.
11.	(Currently Amended) The engine variable valve driving mechanism according to claim 1, further comprising a rocker arm cam configured to actuate the rocker arm, and a servo rocker arm cam configured to actuate the servo rocker armclosing timing of the valve actuated by the servo rocker arm cam is later than a closing timing of the valve actuated by the rocker arm cam.
12.	(Previously Presented) The engine variable valve driving mechanism according to claim 11, wherein a switching zone of the servo rocker arm cam and the rocker arm cam is located in a lift falling zone of the servo rocker arm cam and the rocker arm cam, and a lift falling speed of the servo rocker arm cam is less than a lift falling speed of the rocker arm cam.
13.	(Currently Amended) The engine variable valve driving mechanism according to claim 1, further comprising a rocker arm cam configured to actuate the rocker arm and a servo rocker arm cam configured to actuate the servo rocker armopening timing of the valve actuated by the servo rocker arm cam is earlier than an opening timing of the valve actuated by the rocker arm cam.
14.	(Currently Amended) An engine, comprising a camshaft and , wherein the camshaft is configured to actuate the rocker arm and the servo rocker arm.
15.	(Currently Amended) The engine according to claim 14, further comprising a spring bracket arranged servo rocker arm so as to extend along an axial direction of the camshaft, and a servo rocker arm spring [[is ]]mounted between the spring bracket and the servo rocker arm so as to bias the servo rocker arm toward the camshaft.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated the allowable subject matter of original claim 9 (indicated in the nonfinal rejection mailed out on 11 May 2022) into independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746